Case 1:20-cv-03315-ER Document 54-23 Filed 05/27/20 Page 1 of 3




               EXHIBIT 
         Case 1:20-cv-03315-ER Document 54-23 Filed 05/27/20 Page 2 of 3




                                                       U.S. DEPARTMENT OF JUSTICE
                                                       Federal Bureau of Prisons
                                                       Metropolitan Correctional Center

                                                       150 Park Row
                                                       New York, New York 10007


                                                      May 26, 2020

The Honorable Roslynn R. Mauskopf
Chief Judge
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Administrative Order No. 2020-14

Dear Judge Mauskopf:

         The Court has ORDERED that the MDC and MCC respond to concerns about the
institutions’ response to the COVID-19 pandemic. Specifically, the Court asked about protocols
for screening and testing inmates, staff and others entering or leaving each facility; the number of
inmates tested and the number of positive tests; the number of staff and/or others testing positive;
and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
any symptomatic inmate(s) and/or positive test(s).

        Staff have been tasked with screening each and every staff member who walks in the
door at both facilities. Specifically, a temperature is taken and the staff member is asked to fill
out a screening form. If the staff member has a fever or answers yes to any of the questions, a
medical professional can deny entry to the institution.

        Medical staff are also screening new inmate arrivals to the institution in the same manner.
Specifically, staff who are conducting the screening are to wear appropriate personal protective
equipment (PPE) in accordance with guidance promulgated by the Centers for Disease Control
(CDC). Inmates with a temperature greater than, or equal to, 100.4 degrees, or with overt
respiratory symptoms, are placed in isolation. New arrivals with a temperature of less than
100.4 degrees are placed in quarantine for fourteen days as a precautionary measure. Inmates
leaving either BOP facility are also screened.

        Any inmate currently in BOP custody who presents with COVID-19 like symptoms is
assessed by institution health services staff. An inmate exhibiting symptoms consistent with
COVID-19 will be placed in isolation. The remainder of the inmates on his or her unit will be
quarantined to ensure additional inmates do not develop symptoms. The inmates’ medical
isolation will be evaluated by medical staff at least twice a day, and the inmates on a medically
quarantined unit will have their temperature checked twice a day.
        Case 1:20-cv-03315-ER Document 54-23 Filed 05/27/20 Page 3 of 3
The Honorable Roslynn R. Mauskopf
May 26, 2020
Page 2

        On April 1, 2020, the BOP enacted a national 14-day action plan to increase social
distancing in the facilities. Specifically, inmates in every institution are to be secured in their
assigned cells. On April 13, 2020, the BOP ordered an extension of the April 1, 2020 action plan
through May 18, 2020. On May 18, 2020, the BOP ordered a further extension of the April 13,
2020 action plan through June 30, 2020. At MDC and MCC, inmates will continue to be
released from their cells several days per week in order to shower, use the phones, and utilize the
TRULINCs system. This will continue to be done in small groups and social distancing has been
encouraged. The national action plan will not, however, affect the provision of legal phone calls.
Inmates will still be taken out of their cells for legal phone calls.

       Inmate orderlies continue to clean the common areas of all housing units, and inmates
have been instructed to continue to wipe down and sanitize their living quarters.

        MCC and MDC unit team staff and officers are available to the inmate population to
address any and all issues, including medical concerns, property concerns, and/or food related
issues. Unit team staff are providing legal calls to attorneys. Additionally, any inmate can
also request medical care from health services providers when they make rounds on the
housing units.

      Please be advised that the following numbers constitute a running tally, which began
on March 13, 2020.

       With regard to the numbers as of May 26, 2020 for MDC:

       Inmates tested: 17
       Inmates positive: 6
       Staff Positive: 39

       With regard to the numbers as of May 26, 2020 for MCC:

       Inmates tested: 15
       Inmates positive: 5
       Staff Positive: 46


                                                     Respectfully submitted,

                                                     /s/

                                                     M. Licon-Vitale
                                                     Warden
                                                     MCC New York

                                                     /s/

                                                     D. Edge
                                                     Warden
                                                     MDC Brooklyn
